Citation Nr: 1801858	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-00 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for left ear hearing loss, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for diabetes mellitus type II, based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for heart disease, to include as secondary to diabetes mellitus type II and/or as secondary to herbicide and chemical exposure, based upon substitution of the appellant as the claimant.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II and/or as secondary to herbicide and chemical exposure, based upon substitution of the appellant as the claimant.

6.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II and/or as secondary to herbicide and chemical exposure, based upon substitution of the appellant as the claimant.

7.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II and/or as secondary to herbicide and chemical exposure, based upon substitution of the appellant as the claimant.

8.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II and/or as secondary to herbicide and chemical exposure, based upon substitution of the appellant as the claimant.

9.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as secondary to diabetes mellitus type II and/or as secondary to herbicide and chemical exposure, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1972.  The Veteran died in July 2016, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2017, the appellant testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

Within a year of the Veteran's death, his surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C. § 5121A) in the Veteran's appeal and informed her of the decision by a letter dated in May 2017.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Board determines that a remand of the appeal is necessary so that VA opinions may be obtained.  With regard to the Veteran's right and left ear hearing loss claims, a VA examination was performed in August 2012.  However, the examiner relied on a normal audiogram in service as the basis for a negative opinion.  The lack of complaint, treatment, or diagnosis of a hearing loss disability in service is an insufficient rationale.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, the Board finds that another VA opinion is needed with regard to the hearing loss claims.

As for the remaining claims, the Veteran had claimed entitlement to service connection for diabetes mellitus, heart disease, erectile dysfunction, and right and left upper and lower extremity radiculopathy as due to herbicide exposure.  At the August 2017 hearing, the appellant also raised the theory that the Veteran was exposed to diesel fuel and fumes, asbestos, and potentially other toxins when in the engine room.  This theory of entitlement has not been addressed by the RO, and no opinions as to a connection between these disabilities and toxins other than herbicides have been obtained.  Therefore, the diabetes mellitus, heart disease, erectile dysfunction, and right and left upper and lower extremity radiculopathy claims must also be remanded for VA opinions.

Accordingly, the case is REMANDED for the following action:

1.  Review the file and take the necessary action to develop any evidence that the Veteran was exposed to asbestos during service while on board to U.S.S. Haleakala and the U.S.S. America.  Once the development is completed, the agency of original jurisdiction (AOJ) should place a determination in the record as to whether the Veteran was exposed to asbestos in service.

2.  Obtain an opinion from an appropriate VA examiner as to the etiology of any hearing loss disability present during the period of the claims, whether in just one ear or both ears.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Based on the review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's hearing loss disability originated during active service or is otherwise etiologically related to active service, to include related to in-service activities described by the Veteran in the claims file.  For purposes of the opinions, the examiner should assume that the Veteran was a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided. The examiner must not rely solely on a lack of complaint, treatment, or diagnosis of hearing loss in service treatment records as the basis for the opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Obtain an opinion from an appropriate VA examiner as to the etiology of the Veteran's diabetes mellitus, heart disease, erectile dysfunction, and bilateral upper and lower extremity radiculopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Based on the review of the record, the examiner should state a medical opinion as to the following:

   a)  Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's diabetes mellitus  originated during active service or is otherwise etiologically related to active service, to include related to exposure to diesel fumes or other toxins identified in the claims file.  
   
   b) Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's heart disease  originated during active service or is otherwise etiologically related to active service, to include related to exposure to diesel fumes or other toxins identified in the claims file.
   
   c) Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's erectile dysfunction originated during active service or is otherwise etiologically related to active service, to include related to exposure to diesel fumes or other toxins identified in the claims file. 
   
   d) Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's right and/or left upper extremity radiculopathy and right and/or left lower extremity radiculopathy originated during active service or is otherwise etiologically related to active service, to include related to exposure to diesel fumes or other toxins identified in the claims file.
   
   e) If the answer to any of the above is positive, the examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, heart disease, erectile dysfunction, right and left upper extremity radiculopathy, and right and left lower extremity radiculopathy, was caused or aggravated beyond normal progression by service-connected disability?
   
For purposes of the opinions, the examiner should assume that the Veteran was a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued to the appellant and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


